DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6-10-2020 and           8-3-2020 are being considered by the examiner.

Claim Objections
With regards to Applicant’s claim construction, Applicant should note that the claim does not use any of the typical transitional phrases (i.e. "comprising", "consisting essentially of," or "consisting of"). Rather, Applicant's claims utilize the phrase "operable to" as a transitional phrase. Based on the presence of additional elements in the dependent claims (e.g. a cavity) it is the Examiner's interpretation that Applicant's transitional phrase "operable to" is intended to be construed as inclusive and open-ended and as such does not exclude additional, un-recited elements. See e.g., MPEP 2111.03. In other words the phrase "operable to" is being interpreted as equivalent to comprising. It is however suggested that Applicant, in amending the Application, utilize the more common transitional phrase "comprising" as this transitional phrase has well-known meaning in the realm of United States patent practice.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13-16, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinzierle, et. al., U.S. Patent Application Publication Number 2016/0231158, published August 11, 2016 in view of Haynes, U.S. Patent Application Publication Number 2004/0169600, published September 2, 2004.

As per claim 1, Weinzierle discloses a level switch operable to initiate a switching function in the event of a change of medium in contact with said switch, said switch including a sensor operable to sense a change of medium in contact with said switch (Weinzierle, ¶40),
and drive and processing electronics configured and operable to provide drive signals to said sensor, to receive and process received signals from said sensor, and to initiate a switching function dependent on an amplitude and/or phase difference in frequency of said received signals (Weinzierle, ¶23),
said sensor having a connection end for connection to said drive and processing electronics, a distal end for contact with said medium, and a length L wherein said sensor is configured to create an impedance mismatch at or adjacent to said connection end (Weinzierle, ¶42).
Weinzierle fails to expressly disclose an outer and inner electrode as the probe.
Haynes teaches multiple well known probe types (¶54).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a well-known probe type in order to gain the obvious benefit of using existing, well-known technology.



As per claim 13, Weinzierle as modified by Haynes discloses a level switch as claimed in claim 1 wherein an insulating coating is provided over said distal end to prevent short- circuiting between said inner and outer conductors (Haynes, ¶54 where it is understood that coaxial probes are insulated in order to work properly).

As per claim 14, Weinzierle as modified by Haynes further discloses a level switch as claimed in claim 1, wherein said outer electrode and said inner electrode are substantially co-axial (Haynes, ¶26 and 54).

As per claim 15, Weinzierle as modified by Haynes further discloses a level switch as claimed in claim 1 wherein said processing electronics is configured to reduce the frequencies of said received signals before processing into a determination of a switching point (Weinzierle, ¶56).

Claims 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinzierle and Haynes as applied to claim 1 above, and further in view of Georgescu, et. al., U.S. Patent Application Publication Number 2015/0276460, published October 1, 2015.


Georgescu teaches an impedance greater than 1.5Z or 4Z (¶27).
As Weinzierle discusses thresholds (¶58) it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the impedance limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As per claim 4, Weinzierle as modified by Haynes and Georgescu discloses a level switch as claimed in claim 1 wherein said reflection section comprises a cavity which is evacuated, or filled with air or a low permittivity foamed material (Georgescu, ¶23, item 103).
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use an air cavity, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. In this case, Weinzierle still works as intended even though a cavity is not specifically mentioned.

As per claim 5, Weinzierle as modified by Haynes and Georgescu further discloses a level switch as claimed in claim 1 wherein said sensor is configured to 

As per claim 6, Weinzierle as modified by Haynes and Georgescu further discloses a level switch as claimed in claim 5 wherein said main waveguide section has a dimension in the direction of L which is a multiple of ½ lamba (Georgescu, ¶25).

As per claim 7, Weinzierle as modified by Haynes and Georgescu further discloses a level switch as claimed in claim 5 wherein said sensor further includes a pressure resisting section extending between said inner and outer electrodes, said pressure resisting section having a dimension in the direction of L which is a multiple of ½ lambda (Georgescu, ¶23).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use pressure resisting section in order to gain the benefit of supporting the weight of the probe as taught by Georgescu.

As per claims 8 and 9, Weinzierle as modified by Haynes and Georgescu further discloses a level switch as claimed in claim 7 wherein said pressure resisting section is positioned within the length of said main waveguide section and distance between the edges is ½ lambda (Georgescu, Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the spacing limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619